DETAILED ACTION
	The present application is a national stage entry of PCT/EP2018/086219, filed 20 December 2018, which claims foreign priority to FR1762844, filed 21 December 2017.
	The preliminary amendment filed 20 December 2021 is acknowledged. Claims 1-22 are pending in the current application. Claims 6-18 are withdrawn as being drawn to a non-elected invention, see below. Claims 1-5 and 19-22 are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5 and 19-22 in the reply filed on 20 December 2021 is acknowledged.  The traversal is on the ground(s) that the compounds of claim 6 are not described by Hu et al. 
While the compounds of Hu et al. are excluded from claim 6, the restriction requirement is still maintained because there is a lack of unity of invention a priori. Group II excludes compounds expressly encompassed by those of claim 5 (Group I). Thus, there is a subcombination of compounds who do not share a technical feature among the Groups. In addition, the Specification does not describe any other species of Formula (I) other than those listed in claim 5 (Group I). 

Claims 6-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 20 December 2021.

Applicant’s election without traverse of compound 2a: 4-[(E)-2-(3,5-dihydroxyphenyl)ethenyl]phenyl] β-D-xylopyranoside in the reply filed on 20 December 2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pruche et al. (EP1175888, cited in IDS submitted 01 April 2021, English translation cited in PTO-892) in view of Dumas et al. (WO1999024009, original document and English translation cited in PTO-892) and further in view of Kylli et al. (J. Agric. Food Chem., 2008, vol. 56, pp. 4797-4805, cited in PTO-892).
Pruche et al. teach a method of fighting against the signs of aging in the skin and hair, the method comprising applying to the skin a topical composition comprising a glucosylated hydroxystilbene, as a precursor of hydroxystilbene (claim 17). Pruche et al. teach glucosyl resveratrol derivatives of formula II: 
    PNG
    media_image1.png
    238
    387
    media_image1.png
    Greyscale
 (claim 2). Pruche et al. teach the example 3,5-dihydroxystilbene-4’-O-β-D-glucoside (claim 3). Pruche et al. teach the resveratrol is released in the presence of β-glucosidase. Pruche et al. teach a composition comprising between 0.001 and 10% of the glucosylated hydroxystilbene, preferably between 0.1 and 5% (claim 14). Pruche et al. teach the composition can be applied to wrinkles and fine lines (p.5). Pruche et al. teach combining the glucosylated derivatives with active ingredients such as fruit extracts, in particular polyphenols (p.3). Pruche et al. teach hydroxystilbene has known antioxidant properties, which is believed to contribute to the resveratrol’s favorable effects in the skin (p.2-3).
The difference between Pruche et al. and the present claims is glucopyranoside versus xylopyranoside.
Dumas et al. teach the use of D-xylose and esters thereof as cosmetic or dermatological agents for stimulating the synthesis and/or secretion of proteoglycans (PG) and/or glycosaminoglycans (GAG) by keratinocytes (abstract). Dumas et al. teach treating keratinocytes of the skin and hair. Dumas et al. teach 
Kylli et al. teach the conjugation of glucopyranose and xylopyranose to antioxidant polyphenols: 
    PNG
    media_image2.png
    265
    418
    media_image2.png
    Greyscale
 (Fig 3, Fig 6 and Table 2). Kylli et al. concluded “that naturally existing or synthetic glycoside esters of phenolic acids are potent antioxidants and that the antioxidant activity also depends on the conjugation” (p.4804, last para). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the glucosyl radical of Pruche et al. with xylose to give 4-[(E)-2-(3,5-dihydroxyphenyl)ethenyl]phenyl] β-D-xylopyranoside, and topically apply the composition comprising it to skin to treat the signs of aging. 

The ordinary artisan would have been motivated to substitute the glucoside moiety with xyloside because Dumas et al. teach D-xylose is particularly efficacious as cosmetic or dermatological agents for stimulating the synthesis and/or secretion of proteoglycans (PG) and/or glycosaminoglycans (GAG) by keratinocytes. In addition, Dumas et al. exemplify a topical composition comprising D-xylose for treating wrinkles as part of an anti-aging formulation. Dumas et al. teach xylose can be delivered as an ester or derivative. Substituting glucose with xylose would provide a conjugate having two active components after enzymatic hydrolysis, xylose and resveratrol. 
In addition, xylose has been covalently conjugated with polyphenolic antioxidant compounds. The skilled artisan would have had additional motivation to substitute glucose with xylose because Kylli et al. teach conjugating polyphenolic antioxidant compounds with either of these carbohydrates. Both resveratrol and the polyphenolic compounds of Kylli et al. are recognized in the art as polyphenols and antioxidants, and modified with a carbohydrate moiety. Thus, the covalent conjugation of polyphenolic antioxidants to carbohydrates was known; the use of either glucose or xylose as the carbohydrate was known; and the covalent conjugation of a carbohydrate to resveratrol was successfully demonstrated.
Thus, the ordinary artisan would have had a reasonable expectation of success in substituting glucose with xylose to give 4-[(E)-2-(3,5-dihydroxyphenyl)ethenyl]phenyl] β-D-xylopyranoside, and topically a composition comprising it to skin to treat the signs of aging. 
The recitation “for improving the firmness of the skin” in present claim 21 is an intended use limitation that will necessarily occur upon applying the composition to the skin. In addition, Dumas et al. teach D-xylose improves the firmness and flexibility of the skin. 

Thus the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623